JOHN R. BROWN, Circuit Judge,
concurring:
I concur fully in the Court’s opinion. I write separately to address two issues in this case which, I believe, may prove to be snares for the unwary in future cases.
The first issue concerns the scope of remedial orders entered under the Eighth Amendment. I believe care must be exercised lest we resort too easily to remedies for the ephemeral “totality of the conditions” in our haste, as judges, to do the right thing as people. The second issue concerns the District Court’s decision to appoint counsel for the plaintiffs as its Ombudsman. One of the most fundamental precepts of our judicial system is that each side is entitled to a hearing that is fair both in its appearance and in its effect. While on this record I cannot say that this appointment resulted in any actual prejudice, I believe it comes very close to encroaching upon that precept. I write separately, therefore, to strongly discourage such an appointment in the future.

Remedial Orders

At the outset, I must emphasize that I find no error either in the opinion of the majority, or in the approach taken by the District Court. I write largely for future guidance in the hope that potential difficulties may be avoided. The temptation to paint with broad brush in Eighth Amendment cases is strong, particularly when the conditions at issue are such that they shock the conscience. See, e.g., Ruiz v. Estelle, 679 F.2d 1115 (5th Cir.), amended in part, vacated in part, 688 F.2d 266 (5th Cir.1982); Gates v. Collier, 501 F.2d 1291 (5th Cir.1974), remanded on other grounds, 522 F.2d 81 (5th Cir.1975) (en banc). The Constitution, however, requires that we temper our sensibilities with an awareness of the very limited role played by the federal courts.
Our task is only to determine whether a constitutional violation has occurred; the function of prison reform is reserved for the other branches of our government. We must not resort to broad remedies for the totality of the conditions as a substitute for careful analysis of the condition actually to be remedied. “The Eighth Amendment is not a basis for broad prison reform. It requires neither that prisons be comfortable nor that they provide every amenity that one might find desirable.” Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.1982). We are constrained to focus our attention only upon the constitutional violation to be *1231remedied; the duty to protect inmates’ constitutional rights does not confer on us the power to manage prisons. Ruiz, 679 F.2d at 1126.
The Court is, of course, correct when it states that analysis of Eighth Amendment claims does not require that we separately weigh each of the challenged institutional practices and conditions. The law in our Circuit, for some years now, has been that we look instead to the totality of the conditions of confinement1 to determine whether they are cruel and unusual in light of contemporary standards of decency.2 This test can become quite ephemeral in practice; the courts below must be mindful of the fact that only the specific condition which gives rise to the violation can be remedied. “The court’s principal focus must be on specific conditions of confinement. It may not use the totality of all conditions to justify federal intervention requiring remedies more extensive than are required to correct Eighth Amendment violations.” Hoptowit, 682 F.2d at 1247, quoting Wright v. Rushen, 642 F.2d 1129, 1133 (9th Cir.1981).
The fact that the design of the Harris County Jail was inadequate and necessitated increasing staffing levels was not the fault of the Constitution, and the consequential problems to be remedied cannot be laid at the feet of the Federal Judiciary. The District Court here had before it extensive evidence of a high level of violence and sexual assault in the facility. It found that the county had failed to fulfill its constitutional obligations and, therefore, it imposed a remedy carefully tailored to eliminate the unconstitutionally violent conditions. More than that was not required by the Eighth Amendment, and more than that could not have been imposed under the guise of a remedy addressed to the totality of the circumstances.
“Federal courts must be constantly aware of the delicacy of the balance between federal equitable power and state administration of its own law.” Miller v. Carson, 563 F.2d 741, 748 (5th Cir.1977). We, and the lower federal courts, are courts of limited jurisdiction. Our task is not to correct all social ills, however egregious they may seem to us as individuals. The keys to the Kingdom are not in our hands. Rather, “our task is limited to enforcing constitutional standards and does not embrace superintending prison administration.” Ruiz, 679 F.2d at 1126. Here, to his credit, the district judge never strayed from his very limited role; in this case, I believe that we have done likewise.

Appointment of an Ombudsman

As a member of the panel, I raised serious questions regarding the propriety of the District Court’s appointment of counsel for the' plaintiffs as its Ombudsman. While I agree with the Court that, on consideration of the whole record, this has not resulted in a miscarriage of justice, I would strongly discourage such an appointment in the future. The roles of counsel and ombudsman are simply antithetical; to combine them in the person of a single attorney creates an appearance of unfairness that ill behooves a system premised upon the notion that “justice must satisfy the appearance of justice.” Offutt v. United States, 348 U.S. 11, 14, 75 S.Ct. 11, 99 L.Ed. 11 (1954).
In its order appointing the Ombudsman, the District Court clearly set out the duties incumbent upon the holder of the office.
There shall be an office of Ombudsman established to monitor defendants’ efforts in complying with this order and in fulfilling the mandate and requirement of the consent judgment.
We have previously held that an ombudsman is “an arm of the Court.” Miller v. Carson, 563 F.2d 741, 753 (5th Cir.1977). The function of an ombudsman, as established by our precedents and the order of the court below, is to “observe conditions at the jail and report his observations to the trial court, to assure compliance with *1232the trial court’s orders.” Id. As an arm of the court, the ombudsman has an obligation to behave impartially and to report objectively, for a court “must not assume the role of prosecutor or defender.” Ruiz, 679 F.2d at 1129.
The role of an ombudsman, however, stands in sharp contrast to that of an advocate. An attorney must zealously represent the interest of the client and must treat those interests as ones of paramount importance. Often that role may not be congruent with the ombudsman’s obligation to objectively monitor compliance with the court decree. In cases such as this, the attorney’s obligation is to seek the best possible conditions of confinement for the client, even if those conditions exceed the minimum standards required by the Constitution. The Ombudsman, by contrast, is obligated only to ensure that the defendants’ conduct comports with the constitutional minima as laid down by the Court. I do not mean to intimate that either role is intrinsically more praiseworthy than the other. I do believe, however, that each role is fundamentally, and inevitably, in tension — if not outright conflict — with the other.
I recognize that we have previously endorsed the appointment of an ombudsman as the kind of procedural innovation necessary to relieve overcrowded federal dockets. Miller, 563 F.2d at 752-53. In Miller, however, the District Court “had the good judgment to appoint a magistrate as Ombudsman.” Id. at 752. A magistrate is clearly a judicial officer and has “no interest in or relationship to the parties.” Lister v. Commissioner’s Court, Navarro County, 566 F.2d 490, 493 (5th Cir.1978). The same disinterested objectivity cannot be attributed to an ombudsman who occupies that post and, nonetheless, continues to serve as an attorney for a principal party.
In my view, such inherently conflicting roles should never be combined in the person of a single attorney. “The truth pronounced by Justinian more than a thousand years ago that ‘impartiality is the life of justice,’ is just as valid today as it was then.” United States v. Brown, 539 F.2d 467, 469 (5th Cir.1976). I believe that the appointment of a party’s attorney to a judicial office casts grave doubt upon the appearance of detached impartiality that is so essential to the functioning of our judicial system. More than that, it subjects employees and agents of the governmental defendants to great uncertainty as the attorney-ombudsman makes his post-judgment rounds in the jail: is he simply the lawyer ferreting out evidence, or is he the Judge’s representative, checking to see if the orders are being carried out? Thus, while it has resulted in no actual prejudice in this case, I would strongly discourage such an appointment in the future.3

. Jones v. Diamond, 636 F.2d 1364, 1368 (5th Cir.1981) (en banc).


. Rhodes v. Chapman, 452 U.S. 337, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981).


. My criticism is addressed to the Judge, not the counsel, whose actions in accepting this role are completely ethical.